Citation Nr: 1542066	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for claimed asthma, to include as secondary to sinusitis.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected back disability.  

3.  Entitlement to service connection for a left foot disability, including left foot fracture residuals, as secondary to the service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from September 1990 to February 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2015, the Board granted service connection for hypertension and remanded the issues of service connection for asthma, a left knee disability, and a left foot disability for VA examinations with medical opinions, and subsequent readjudication of the appeals.  The case now returns to the Board after the June 2015 VA examination was provided in connection with the service connection appeal for asthma.  As explained below, the VA examination and medical opinion are adequate for adjudication purposes.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives for the appeal decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
The issues of entitlement to service connection for a (1) left knee disability (including as secondary to the service-connected back disability) and (2) left foot disability (including left foot fracture residuals as secondary to the service-connected back disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no respiratory injury during service.

2.  Respiratory symptoms during service were attributable to sinusitis or a cold.

3.  Asthma was not manifested until many years after service separation and is not causally or etiologically related to service.

4.  Asthma was not caused or permanently worsened beyond the natural progression by the service-connected sinusitis. 


CONCLUSION OF LAW

The criteria for service connection for asthma, to include as secondary to sinusitis, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2007 notice letter sent prior to the initial denial of service connection for asthma, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, to include on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal decided herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

As explained below, the Board is remanding the service connection appeals for a left knee disability and left foot fracture residuals, in part, to obtain relevant records from the Social Security Administration (SSA).  The Veteran has reported receipt of Social Security disability benefits since 1999 and specifically stated that the knee and foot disabilities, as well as shoulder disabilities, impede the ability to work.  He has not indicated, and the evidence does not otherwise show, that he is in receipt of Social Security disability benefits, in whole or in part, due to the claimed asthma.  As explained below, asthma was not even diagnosed until 2006, which was several years after the Veteran began receiving Social Security disability benefits.  See also October 2009 private hospital consultation record (noting the Veteran's self-report that asthma was not a limiting factor in activities of daily living and had been relatively controlled on medication prior to then-recent illness).  In consideration thereof, the Board finds that there is no prejudice to the Veteran in adjudicating the merits of the service connection appeal for asthma because the records from SSA are not relevant to the issue and have no reasonable possibility of substantiating the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).   

Pursuant to the Board's prior remand directive, the RO provided the Veteran with a VA examination in June 2015.  The medical examination report includes all relevant findings and medical opinion needed to evaluate fairly the service connection appeal for asthma.  The VA examiner considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further medical examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required. 


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with asthma, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Asthma

The Veteran contends that current asthma was caused or permanently worsened by the service-connected sinusitis.  In the alternative, he generally asserts that asthma symptoms had their onset during service.    

After review of all the lay and medical evidence of record, the Board finds that there was no respiratory injury during service, and no respiratory disease or symptoms other than sinusitis or a cold during service.  The service treatment records, which are complete, show no complaint of, report of, diagnosis of, or treatment for asthma, to include symptoms of asthma, during service.  See Dorland's Illustrated Medical Dictionary 168 (30th ed. 2003) (defining asthma as recurrent attacks of paroxysmal dyspnea, with airway inflammation and wheezing due to spasmodic contraction of the bronchi).  Rather, the service treatment records show that the various respiratory complaints noted during service, including productive cough, facial pain, headache, sinus tenderness, sore throat, and nasal discharge, were attributable to diagnoses of sinusitis or a cold.  The Veteran specifically denied having a medical history of asthma when seeking medical treatment in July 1992, approximately six months before service separation and after all in-service treatment for respiratory complaints. 
    
Because the service medical providers considered the in-service respiratory complaints, clinically observed the Veteran, and diagnosed sinusitis and a cold during service rather than asthma, and the Veteran was specifically asked if he had asthma during the course of treatment in July 1992 and then denied having a history of asthma while affirmatively reporting occasional alcohol use and use of eye glasses at that time, the Board finds that asthma is a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which were generated contemporaneous to service and appear complete, are likely to reflect accurately the Veteran's physical condition, so are of significant probative value and provide evidence against a finding of asthma or asthma symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The Board further finds that the weight of the evidence is against finding that asthma, which was first manifested many years after service separation, is otherwise causally or etiologically related to service or was caused or permanently worsened beyond the natural progression by the service-connected sinusitis.  The earliest diagnosis of asthma in the record is shown in January 2006, approximately thirteen years after service separation.  

Although the Veteran told the June 2015 VA examiner that asthma was diagnosed in 2000, which would still be seven years after service separation, the record shows that the Veteran denied having ever had asthma or an abnormal chest x-ray, shortness of breath, chest pain or angina, chronic or frequent cough, and shortness of breath when asked about his past medical history during the course of private treatment for sinus problems in May 2004.  He affirmatively reported having a past medical history of hypertension and snoring at that time.  Statements made for treatment purposes are particularly trustworthy because an individual has incentive to report accurately the history of symptoms in order to receive proper care; therefore, the May 2004 statement denying a history of asthma and other respiratory symptoms consistent with asthma is of significant probative value and outweighs the more recent statement that asthma was diagnosed in 2000, which was made less contemporaneous to the time of the asthma diagnosis when the memory is less reliable and is not credible.  

Post-service treatment records dated earlier than January 2006 are of record and show only prescribed medication and treatment for sinusitis.  The thirteen-year gap between service and diagnosis and treatment for asthma is a factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

On the question of direct nexus to service or as secondary to the service connected sinusitis, in the absence of symptoms since service in this case, after review of the record and examination and interview of the Veteran, the June 2015 VA examiner opined that the Veteran's asthma was not caused by, related to, or worsened beyond the natural progression by service or the service-connected sinusitis.  The June 2015 VA examiner explained that asthma was not treated in service, the Veteran self-reported that asthma had its onset after service, and there was no reliable medical literature that supported a nexus of causation between sinusitis and asthma.  On the question of secondary service connection to the sinusitis, the VA examiner further reasoned there was no evidence of any worsening of asthma by the sinusitis; rather, the opinion was that the mild restriction demonstrated on pulmonary function tests was likely related to the Veteran's body mass index (BMI) with a normal chest x-ray.  Because the June 2015 VA medical opinion was based on adequate facts and data and supported by sound rationale, it is of significant probative value.  There is no medical opinion to the contrary of record.  

Although the Veteran has asserted that asthma is causally related to service (i.e., he asserts that he was misdiagnosed during service with sinusitis and that he also then had asthma) or, alternatively, is secondary to (i.e., caused or permanently worsened beyond the natural progression by) the service-connected sinusitis, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his asthma.  The etiology of the Veteran's asthma is a complex medical etiological question dealing with the origin and progression of the respiratory system, and asthma is a disorder diagnosed primarily on clinical findings and physiological testing, in addition to history.  Thus, while the Veteran is competent to report respiratory symptoms that he experienced at any time, under the facts of this case where in-service symptoms were contemporaneously related to other, specific, non-asthma disorders, and symptoms of asthma first manifested many years after service, he is not competent to diagnose asthma or opine on whether there is a link between asthma and active service or the service-connected sinusitis on either a causation or aggravation basis because such a medical opinion requires specific medical knowledge and training.  The competent medical evidence shows that the respiratory complaints during service were attributable to respiratory illnesses such as a cold and sinusitis, asthma symptoms were not manifested until many years after service, and asthma was neither caused nor aggravated by the service-connected sinusitis.  For these reasons, the Veteran's unsupported lay opinion is not competent and of no probative value.    

Thus, the weight of the evidence is against a finding that asthma was incurred in or was otherwise caused by active service, or was caused or aggravated by service-connected sinusitis.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for asthma, including as secondary to sinusitis, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for asthma, including as secondary to sinusitis, is denied.


REMAND

Service Connection for Left Knee Disability and Left Foot Disability

The issues of service connection for a left knee disability and left foot disability are remanded to obtain potentially relevant records from the SSA.  At the March 2011 VA examination, the Veteran reported that he was in receipt of Social Security disability benefits.  Previously, on the November 2010 Compensation and Pension Examination History questionnaire, he wrote that he was no longer working due to disability and that the knee disability, in addition to the disabilities of the foot and shoulders, were impediments to his usual occupation.  No request to obtain a copy of the SSA records has been made, and such records are potentially relevant to the service connection appeals for a left knee disability and left foot fracture residuals.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

The issue of service connection for a left knee disability is also remanded for a supplemental VA medical opinion.  The negative June 2015 VA medical opinion addressing the likelihood of a nexus relationship between the left knee medial compartment arthritis status post anterior cruciate ligament (ACL) repair and service was based, in part, on the absence of treatment or notation of the disability during service; however, the VA examiner did not discuss the significance of in-service complaints of left knee pain in September 1991, which were then attributed to an assessment of patellofemoral pain syndrome.  

Accordingly, the issues of service connection for a left knee disability and left foot disability, including as secondary to the service-connected spine disability, are REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the left knee and left foot, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Thereafter, obtain a supplemental VA medical opinion from the June 2015 VA examiner who examined the left knee disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current left knee disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should address the significance of in-service September 1991 complaints of left knee pain that were then attributed to patellofemoral pain syndrome (i.e., address whether the left knee symptoms during service were manifestations of the current left knee arthritis or are otherwise related to the current diagnosis of left knee arthritis).  The examiner should also address the significance of the July 1993 post-service left knee injury.     

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, readjudicate the issues of service connection for left knee and left foot disabilities.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


